Citation Nr: 1701348	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to an initial rating in excess of 30 percent for renal dysfunction with hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a rating for bilateral hearing loss in excess of 30 percent prior to June 6, 2003 and 40 percent thereafter on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

7.  Entitlement to an effective date prior to September 28, 2012 for the award of service connection for renal dysfunction with hypertension.
8.  Entitlement to an effective date prior to September 28, 2012 for the award of service connection for diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John C. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and from February 1971 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002, August 2003, March 2009, March 2010, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was most recently before the Board in March 2016, when it was remanded so the Veteran could be scheduled for a Board hearing at the RO via live videoconference because the Veterans Law Judge (VLJ) who previously held a hearing in this case is no longer employed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Board remanded this matter in March 2016 so the Veteran could be afforded a second Board hearing due to the unavailability of the VLJ who previously held a hearing regarding some of the issues on appeal.  Unfortunately, this appeal was returned to the Board without a hearing being scheduled.  There is no indication from the record that the Veteran's hearing request has been withdrawn.  To the contrary, the Veteran's representative has submitted two written statements dated in June and November 2016 indicating the RO has failed to comply with the Board's prior remand instructions with regard to scheduling a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO via live videoconference regarding the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

